DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 04/08/2022 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claim 20 has been withdrawn.
Claims 1, 6, 12, and 14-15 have been amended.
The amendments of claims 6 and 12 have overcome the objections of claims 6 and 12 set forth in the last Office Action. The objections have been withdrawn.
The amendments of claim 15 have overcome the rejections of claims 15-19 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claims 1, 6, 12, and 14-15 have overcome: 
the rejection of claim 15 under 35 U.S.C. 102(a)(1) as being anticipated by Gilbertson et al. (J. Am. Chem. Soc. 1999, vol. 121, page 2597-2598, hereafter Gilbertson), 
the rejection of claims 1-6, 13, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (CN 105418356 A, the original patent document is referred to for figure, table, and scheme, and the machine translated English document is referred to for the remainder of the patent body, hereafter Yan) as evidenced by Djurovich et al. (US 2005/0258433 A1, hereafter Djurovich) and Lee et al. (KR 2016/0014205, the original patent document is referred to for figure, table, and scheme, and the machine translated English document is referred to for the remainder of the patent body, hereafter Lee), and 
the rejection of claims 14 and 19 under 35 U.S.C. 103 as being unpatentable over Yan et al. (CN 105418356 A, the original patent document is referred to for figure, table, and scheme, and the machine translated English document is referred to for the remainder of the patent body) in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the section under “Rejection of claim 15 under 35 U.S.C. § 102(a)(1)” of pages 38-39 of the reply filed 04/08/2022 regarding the rejections of claim 15 under 35 U.S.C. 102(a)(1) by Gilbertson set forth in the Office Action of 01/19/2022 have been considered. 
The rejection has been withdrawn rendering this argument moot.
While the rejection has been withdrawn, the amended claim allows the ligand LB to be “an anionic monodentate ligand.” A new ground of rejection by Chin et al. is applied to read on all the limitations of the amended claim 15. The amendment necessitates the new ground of rejection, rendering this Office Action final.
Applicant’s arguments see the third paragraph of page 39 through the end of page 40 of the reply filed 04/08/2022 regarding the rejections of claims 1-6, 13, and 15 under 35 U.S.C. 102(a)(1) by Yan/Pang and the rejections of claims 14 and 19 under 35 U.S.C. 103 over  set forth in the Office Action of 01/19/2022 have been considered. 
The rejections have been withdrawn, rendering this argument moot.

Election/Restrictions
Applicant's election without traverse of Species (A) where the metal center is Ir and the ligand LA is a bidentate ligand in the reply filed on 12/13/2021 is acknowledged. 
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
With respect to the instant claims 1-14 and 16-19 only, a search of the prior art did not show the elected species. As none of the claims were specifically drawn to applicant's elected species in combination with the limitations of claims 1-14 and 16-19 in independent form, no claims have been indicated as allowable. However, claim written in independent form which requires all the limitations of claims 1-14 and 16-19 as well as being limited to the elected species along with any dependent claims which require all the limitation of claims 1-14 and 16-19 as well as being limited to the elected species would be allowable. 
Claims 1-14 and 16-19 are objected to because they cannot be determined to be allowable, but would be allowable if rewritten to be limited to the elected species. This objection to the claims is only with respect to Applicant’s elected species.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as including all of the limitations of the elected species. This objection to the claims is only with respect to Applicant’s elected species.
It is noted that the potential allowability of claims 1-14 and 16-19 has not be determined with respect to species beyond Applicant's elected species, i.e. potential examinable species that could be found once the search is expanded beyond Applicant's elected species.

Claim Objections
Claims 6 and 18-19 are objected to because of the following informalities: 
In claim 6, Applicant recites “the ligand(s) LB and the optional ligand LC complete the coordination about the metal M.” An amendment to “the ligand(s) LB and the optional ligand LC complete the coordination of the metal M” reads better.
In claim 18, Applicant recites “a compound of claim 16”. It is suggested to amend to “the compound of claim 16”.
In claim 19, Applicant recites “a compound of claim 15”. It is suggested to amend to “the compound of claim 15”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (“New Iridacyclohexadienes and Iridabenzenes by [2+2+1] Cyclotrimerization of Alkynes and Facile Interconversion between Iridacyclohexadienes and Iridabenzenes”, Chem. Eur. J. 2004, vol. 10, pages 4518-4522, hereafter Chin).
Regarding claim 15, Chin discloses a compound (Compound [D1]5 in Equation (2) of column 1 of page 4519) as shown below.

    PNG
    media_image1.png
    211
    627
    media_image1.png
    Greyscale

The Compound [D1]5 of Chin has identical structure as Applicant’s Formula Ia of claim 15, wherein M is Ir; the compound has a formal neutral charge; LB are independently selected from the group consisting of a neutral monodentate ligand (PPh3) and an anionic monodentate ligand (Cl); at least one ligand LB is an anionic monodentate ligand (Cl); the ligand(s) LB are each different from the ligand LA; LC is an anionic monodentate ligand (Cl); m is 3; and n is 1; R1 is a combination of hydrogen, deuterium, alkyl, and aryl; and R2-R5 are each hydrogen, meeting all the limitations of claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786